Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Claim Status
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2	Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elgersma et al. (US 2015/0019159 A1).


    PNG
    media_image1.png
    668
    860
    media_image1.png
    Greyscale

3	Regarding to claim 11, Elgersma discloses an electronic device, comprising:
a gyroscope (Figs. 1-4 Item 108 discloses the gyroscope 108 is configured to measure angular velocity about a respective axis in Paragraph [0012]) configured to output gyroscope sensor signals;
a magnetometer (Figs. 1-4 Item 102 discloses the three-axis 
magnetometer 102 measures the strength of the local magnetic field along three independent axes in Paragraph [0012]) configured to output magnetometer sensor signals;
a magnetometer calibration module (Figs. 1-4 Item 100 discloses a 
system 100 for magnetometer calibration and compensation  in Paragraph [0012]) configured to receive the gyroscope sensor signals (Figs. 1-4 Item 108 output) and the magnetometer sensor signals (Figs. 1-4 Item 102 output) and to generate a first magnetometer calibration parameter with a Kalman filter process with the gyroscope sensor signals (Figs. 1-4 Item 115 discloses the filter instructions 118 can implement a filter 115 such as a Kalman filter. in Paragraph [0015]) and the magnetometer sensor signals (Figs. 1-4 & 28 Item102 output) and to generate a second magnetometer calibration parameter (Figs. 1-4 Item 106 discloses a processing device 106 executes the calibration and compensation instructions 116 to calculate magnetometer compensation parameters in Paragraph [0012]) based on a least squares process (Figs. 1-4 Item 406 discloses a block 406, a solution for P is found using a least squares approach in Paragraph [0051]) with the gyroscope sensor signals (Figs. 1-4 Item 108 output) and the magnetometer sensor signals (Figs. 1-4 Item 102 output). 

4	Regarding to claim 12, Elgersma discloses the electronic device of claim 11, 
wherein the magnetometer calibration module (Figs. 1-4 Item 100 discloses a 
system 100 for magnetometer calibration and compensation  in Paragraph [0012])  is 
configured to validate the first and second magnetometer (Figs. 1-4 Item 102) 
calibration parameters based on a convergence (Figs. 1-4 Item 106 discloses a 
processing device which includes or functions with software programs, firmware or other 
computer readable instructions stored on memory device 112 for carrying out various 
methods, process tasks, calculations, and control functions, used for the 
magnetometer in Paragraph [0014])  of the first magnetometer calibration parameter 
and the second magnetometer calibration parameter (Figs. 1-4 Item 106 discloses a 
processing device 106 and filter 115 such as a Kalman filter. 
executes the calibration and compensation instructions 116 to calculate least squares 
and Kalman process parameters in Paragraph [0012 & 0051]).

5	Regarding to claim 13, Elgersma discloses the electronic device of claim 11, 
wherein the magnetometer calibration module (Figs. 1-4 Item 100 discloses a 
system 100 for magnetometer calibration and compensation  in Paragraph [0012])  is 
configured to validate the first and second magnetometer calibration parameters 
based on a convergence of the first magnetometer calibration parameter and the 
second magnetometer calibration parameter (Figs. 1-4 Item 106 discloses a 
processing device which includes or functions with software programs, firmware or other 
computer readable instructions stored on memory device 112 for carrying out various 
methods, process tasks, calculations, and control functions, used for the 
magnetometer in Paragraph [0014]).

6	Regarding to claim 14, Elgersma discloses the electronic device of claim 11, 
wherein the magnetometer calibration module (Figs. 1-4 Item 100 discloses a 
system 100 for magnetometer calibration and compensation  in Paragraph 
[0012])   is configured to determine a first hard iron offset with the Kalman 
filter process (Figs. 1-4 Item 115 discloses the filter instructions 118 can implement a filter 115 such as a Kalman filter  and a hard iron bias vector resolved in the magnetometer measurement step 408  in Paragraph [0015 & 0022])

7	Regarding to claim 15, Elgersma discloses the electronic device of claim 14, 
wherein the magnetometer calibration module (Figs. 1-4 Item 100 discloses a 
system 100 for magnetometer calibration and compensation  in Paragraph 
[0012])   is configured to determine a second hard iron offset with the least 
squares process (Figs. 1-4 Item 100 discloses at block 406, a solution for P is found using a least squares approach.in Paragraph [0051]).

8	Regarding to claim 16, Elgersma discloses the electronic device of claim 15, 
wherein the magnetometer calibration module (Figs. 1-4 Item 100 discloses a 
system 100 for magnetometer calibration and compensation  in Paragraph 
[0012])   is configured to simultaneously implement instances of a Kalman filter 
(Figs. 1-4 Item 115 discloses the filter instructions 118 can implement a filter 115 such 
as a Kalman filter. in Paragraph [0015]) and multiple instances of least squares 
process (Figs. 1-4 Item 406 or 408 discloses the block 406, using a least squares 
approach and block 408. an estimate of the hard iron bias .in Paragraph [0061 & 0054])

9	Regarding to claim 17, Elgersma discloses the electronic device of claim 11, 
further comprising:
at least one memory (Figs. 1-4 Item 112 discloses the memory for carrying out 
various methods, process tasks, calculations, and control functions, used for the
magnetometer calibration and compensation in Paragraph [0012]) configured to 
store software instructions; and
at least one processor (Figs. 1-4 Item 106 discloses a processing device 106 
executes the calibration and compensation instructions 116 to calculate magnetometer compensation parameters in Paragraph [0012]) configured to execute the software instructions, 
wherein the magnetometer calibration module (Figs. 1-4 Item 100)  is a 
software module implemented by executing the software instructions (Figs. 1-4 Item 106 discloses a processing device 106 is implemented as a central processing unit which includes or functions with software programs, firmware or other computer readable instructions stored on memory device 112 in Paragraph [0014]) with the at least one processor (Figs. 1-4 Item 106).

Claim Rejections - 35 USC § 103
10	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11 Claims 1- 8, 10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgersma et al. (US 2015/0019159 A1).in view of CHOW et al.al. (US 2014/0361763 A1).

12	Regarding to claim 1, Elgersma discloses the method, comprising:
generating gyroscope sensor signals with a gyroscope of an electronic 
device (Figs. 1-4 Item 108 discloses the gyroscope 108 is configured to measure angular velocity about a respective axis in Paragraph [0012]);
generating magnetometer sensor signals with a magnetometer of the 
electronic device (Figs. 1-4 Item 102 discloses the three-axis 
magnetometer 102 measures the strength of the local magnetic field along three independent axes in Paragraph [0012]);
estimating a first magnetometer calibration parameter by performing a Kalman filter process with the gyroscope sensor signals and the magnetometer sensor signals (Figs. 1-4 Item 115 discloses the filter instructions 118 can implement a filter 115 such as a Kalman filter which receives magnetic sensor data from gyro 108  in Paragraph [0015]);
estimating a second magnetometer calibration parameter by performing a 
least squares process with the gyroscope sensor signals and the magnetometer sensor signals (Figs. 1-4 Item 106 discloses a processing device 106 executes the calibration and compensation instructions such as  method block 406, a solution for P is found using a least squares approach in Paragraph [0012 & 0051]); and
Elgersma fails to teach validating the first and second magnetometer 
calibration parameters by analyzing a convergence between the first magnetometer calibration parameter and the second magnetometer calibration parameter.  

    PNG
    media_image2.png
    980
    746
    media_image2.png
    Greyscale

CHOW teaches validating the first and second magnetometer 
calibration parameters by analyzing a convergence between the first magnetometer calibration parameter and the second magnetometer calibration parameter (Figs. 3 & 5 Item 312 & 508 discloses technique is to determine values of 
magnetometer 302 which  can subtract or compare  from sensor measurements to get accurate measurements  [0028, 0055 & 0036]).  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hall sensors used for magnetometer and gyroscope calibration and compensation. system  in Elgersma to include validating data retrieved from a calibration database  as taught by CHOW in order to provide calibration data to determine if the currently retrieved calibration data is valid.

13	Regarding to claim 2, Elgersma discloses the method of claim 1, wherein 
estimating the first magnetometer calibration parameter includes determining a hard iron offset (Figs. 1-4 Item 406 discloses a block 406, a solution for P is found using a least squares approach and  hard iron resolved in the magnetometer measurement  in Paragraph [0022 & 0051]).

14	Regarding to claim 3, Elgersma discloses the method of claim 2, wherein 
estimating the hard iron offset (Figs. 1-4 Item 408 discloses a computation of an 
estimate of the hard iron bias E{bm b} at block 408 in Paragraph [0022 & 
0054]) includes minimizing an error constraint on a total  magnetic field based, in 
part, on the gyroscope sensor signals (Figs. 1-4 Item 108 discloses the gyroscope 108 is configured to measure angular velocity about a respective axis in Paragraph [0012]).

15	Regarding to claim 4, Elgersma discloses the method of claim 1, wherein 
estimating the second magnetometer calibration includes determining a hard iron 
offset (Figs. 1-4 Item 408 discloses a computation of an estimate of the hard iron bias 
E{bm b} at block 408 in Paragraph [0022 & 0054]).

16	Regarding to claim 5, Elgersma discloses the method of claim 4, wherein 
estimating the hard iron offset includes minimizing an error (Figs. 1-4 Item 408 
discloses calculating and reducing the soft iron bias, misalignment errors, and scale 
factor errors in Paragraph [0022 & 0055])  between a first   derivative of magnetic 
field and a gyroscope propagated magnetic field (Figs. 1-4 Item 108 discloses the 
gyroscope 108 is configured to measure angular velocity about a respective axis in 
Paragraph [0012]).

17	Regarding to claim 6, Elgersma discloses the method of claim 1.
Elgersma fails to teach wherein validating the first and second 
magnetometer calibration parameters includes determining a difference between the first and second magnetometer calibration parameters.
CHOW teaches wherein validating the first and second 
magnetometer calibration parameters includes determining a difference between the first and second magnetometer calibration parameters (Figs. 3 & 5 Item 312 & 508 discloses technique is to determine values of magnetometer 302 which  can subtract or compare  from sensor measurements to get accurate measurements  [0028, 0055 & 0036]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hall sensors used for magnetometer and gyroscope calibration and compensation. system  in Elgersma to include validating data retrieved from a calibration database  as taught by CHOW in order to provide calibration data to determine if the currently retrieved calibration data is valid.

18	Regarding to claim 7, Elgersma discloses the method of claim 1, further 
comprising simultaneously operating multiple instances of a Kalman filter and a 
least squares process (Figs. 1-4 Item 100 includes a processing device 106 an filter 115 such as a Kalman filter which execute at similar times for  the calibration and compensation instructions such as  method block 406, a solution for P is found using a least squares approach in Paragraph [0012 & 0051]).

19	Regarding to claim 8, Elgersma discloses the method of claim 7, wherein the 
multiple instances of the Kalman filter and the least squares process are offset 
from each other in time. (Figs. 1-4 Item 100 includes a processing device 106 a filter 
115 such as a Kalman filter which execute at similar times for  the calibration and 
compensation instructions such as  method block 406, a solution for P is found using a 
least squares approach in Paragraph [0012 & 0051]).

20	Regarding to claim 10, Elgersma discloses the method of claim 1, further 
comprising determining an orientation of the electronic device based on the first 
and second magnetometer calibration parameters. (Figs. 1-4 Item 100 includes the 
system 100, such as velocity, angular orientation, and/or position based on the received 
measurements from magnetometer 102   in Paragraph [0012 & 0051]).

21	Regarding to claim 18, Elgersma discloses a method, comprising:
generating a first magnetometer calibration parameter (Figs. 1-4 Item 102 discloses the three-axis magnetometer 102 measures the strength of the local magnetic field along three independent axes in Paragraph [0012]) by performing a 
Kalman filter process (Figs. 1-4 Item 115 discloses the filter instructions 118 can implement a filter 115 such as a Kalman filter which receives magnetic sensor data from gyro 108  in Paragraph [0015]) on gyroscope sensor signals (Figs. 1-4 Item 108 discloses the gyroscope 108 is configured to measure angular velocity about a respective axis in Paragraph [0012]);and magnetometer sensor signals;
generating a second magnetometer calibration parameter (Figs. 1-4 Item 102 discloses the three-axis magnetometer 102 measures the strength of the local magnetic field along three independent axes in Paragraph [0012]);
 by performing a least squares process (Figs. 1-4 Item 106 discloses a processing device 106 executes the calibration and compensation instructions such as  method block 406, a solution for P is found using a least squares approach in Paragraph [0012 & 0051]); with the gyroscope sensor signals (Figs. 1-4 Item 108 discloses the gyroscope 108 is configured to measure angular velocity about a respective axis in Paragraph [0012]); and the magnetometer sensor signals ;
determining an orientation of the electronic device based on the 
magnetometer sensor signals (Figs. 1-4 Item 102) and at least one of the first and 
second magnetometer calibration parameters (Figs. 1-4 Item 100 includes the 
system 100, such as velocity, angular orientation, and/or position based on the received 
measurements from magnetometer 102   in Paragraph [0012 & 0051]).
Elgersma fails to teach validating the first and second magnetometer 
calibration parameters by comparing the first and second magnetometer calibration parameters; and
CHOW teaches validating the first and second magnetometer calibration 
parameters by comparing the first and second magnetometer calibration parameters; and(Figs. 3 & 5 Item 312 & 508 discloses technique is to determine values of magnetometer 302 which  can subtract or compare  from sensor measurements to get accurate measurements  [0028, 0055 & 0036]).  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hall sensors used for magnetometer and gyroscope calibration and compensation. system  in Elgersma to include validating data retrieved from a calibration database  as taught by CHOW in order to provide calibration data to determine if the currently retrieved calibration data is valid.

22	Regarding to claim 19, Elgersma discloses the method of claim 18, further 
comprising determining a heading of the electronic device based on the 
magnetometer sensor signals (Figs. 1-4 Item 102) and at least one of the first and 
second magnetometer calibration parameters (Figs. 1-4 Item 100 includes the 
system 100, such as velocity, angular orientation, and/or position based on the received 
measurements from magnetometer 102   in Paragraph [0012 & 0051]).

23  Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgersma et al. (US 2015/0019159 A1).in view of CHOW et al.al. (US 2014/0361763 A1) in further view of Anfiteatro et al.al. (US 2019/0250218 A1).

24	Regarding to claim 20, Elgersma discloses the  method of claim 18, 
Elgersma in view of Chow fails to teach wherein the electronic device is a virtual reality 
headset or an augmented reality headset.
Anfiteatro teaches wherein the electronic device is a virtual reality 
headset or an augmented reality headset (Figs. 1 Item discloses to determine the position and orientation of tracked objects such as a VR headset or VR [0028, 0055 & 0038]).  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Hall sensors used for magnetometer and gyroscope calibration and compensation. system  in Elgersma in view of Chow to include virtual reality 
headset as taught by Anfiteatro in order to to determine the position and orientation of tracked objects.

Allowable Subject Matter
24 Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is an examiner’s statement of reasons for allowance:
Regarding claim 9 the prior art or record taken alone or in combination fail to teach or suggest “method of claim 8, wherein simultaneously operating multiple instances of the Kalman filter and least squares process includes continuously calibrating the magnetometer.”  in combination with all the other elements of claim 9.  

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen  can be reached on (571)272-2258 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2858